DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to amendments and remarks filed on 05/31/2022. Claims 1-6, 9, 11-17, and 19 are considered in this office action. Claims 1-2, 4-6, 9, 11, 14-16, and 19 have been amended. Claims 3-5, 12-14, and 17 have been withdrawn. Claims 7-8, 10, and 18 have been cancelled. Claims 1-2, 6, 9, 11, 15-16, and 19 are pending examination. Objections to the specification and claims 9, 11, and 18-19, the 35 U.S.C. 112(a) written description rejection to claim 6, and the 35 U.S.C. 112(b) indefiniteness rejections to claims 8 and 18 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Higashitani merely discloses limiting the operation of the automatic driving mode when the weight of the vehicle exceeds a threshold value, but it does not disclose the characteristic of differently providing the autonomous driving function according to whether the weight of the autonomous vehicle is equal to or less than a first predetermined value, greater than the first predetermined value and less than a second predetermined value, or when the weight of the autonomous vehicle is greater than the second predetermined value

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that cited reference Higashitani merely discloses limiting the operation of the automatic driving mode when the weight of the vehicle exceeds a threshold value, but it does not disclose the characteristic of differently providing the autonomous driving function according to whether the weight of the autonomous vehicle is equal to or less than a first predetermined value, greater than the first predetermined value and less than a second predetermined value, or when the weight of the autonomous vehicle is greater than the second predetermined value, Examiner respectfully disagrees. Cited reference Higashitani teaches in a second automatic driving mode, in which the truck tractor is hauling/pulling the trailer, the number of control parameters used for performing the automatic driving control operation is increased (i.e. control coefficients are changed) (Higashitani, Par. [0045] lines 5-7 and Par. [0050] lines 1-4). When the weight of the trailer exceeds a (first) predetermined threshold value, the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode (implying control coefficients in the second driving mode are changed when the weight is less than the predetermined threshold and limited when the weight exceeds the predetermined threshold) (Higashitani, Par. [0053] lines 4-8). The automatic driving control part detects whether one or more automatic driving limitation conditions are satisfied including an overweight condition (second predetermined value) (Higashitani, Par. [0160] lines 1-5), and when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation (Higashitani, Fig. 12 and Par. [0180] lines 1-10). In other words, Higashitani teaches differently providing the autonomous driving function according to whether the weight of the autonomous vehicle is equal to or less than a first predetermined value (increases the number of control parameters used for per forming the automatic driving control operation in the second automatic driving mode), greater than the first predetermined value and less than a second predetermined value (when the weight exceeds a first predetermined threshold value and is less than an overweight (second predetermined) value, the execution of the automatic driving control operation is limited in the second automatic driving mode), or when the weight of the autonomous vehicle is greater than the second predetermined value (when the weight is over the overweight (Second predetermined) value, the automatic driving limitation operation to stop the overall functions of the automatic driving control process is performed and allows the driver to perform the manual operation). Therefore, Examiner maintains that cited reference Higashitani teaches the above stated limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the vehicle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the claim is written as depending from claim 17, however claim 17 has been withdrawn. For the purposes of examination, Examiner is interpreting claim 19 as depending from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higashitani et al. (US 2019/0299947 A1).
Regarding claim 1, Higashitani discloses “An apparatus for controlling an autonomous vehicle (Abstract line 1 teaches an ECU operating as a vehicle control device), the apparatus comprising: a processor (Par. [0042] lines 1-6 teaches the vehicle control device is realized using a computer system composed of a central processing device (CPU) and memory) configured to: perform a control operation (Par. [0029] lines 1-4 teaches the vehicle control device generates and transmits an instruction signal to a steering angle control device, a driving force control device, and a braking force control device): acquire a weight of the autonomous vehicle in real time (Par. [0038] lines 1-6 teaches a weight sensor detects a weight of load on the trailer, generates weight information of the trailer and transmits the weight information of the trailer to the trailer information transmission device); and provide an autonomous driving function based on the weight of the autonomous vehicle (Par. [0053] lines 1-9 teaches in the structure of the vehicle control device, the hauling determination part receives trailer data including the weight, and when the weight of the trailer exceeds a predetermined threshold value, the automatic driving control part limits the execution of the automatic driving control operation in the second automatic driving mode); and a storage to store the weight of the autonomous vehicle and information regarding the autonomous driving function corresponding to the weight of the autonomous vehicle (Par. [0042] lines 1-6 teaches the vehicle control device is realized using a computer system composed of a central processing device (CPU) and memory; Par. [0037] lines 3-4 and Par. [0038] lines 1-6 teaches the weight sensor transmits the weight information of the trailer to the trailer information transmission device which then transmits the trailer data to the vehicle control device; Par. [0044] lines 1-3 and Par. [0053] lines 5-9 teaches the vehicle control device has functional elements including an automatic driving control part, and when the weight of the trailer exceeds a predetermined threshold value, that automatic driving control part limits the execution of the automatic driving control operation in the second automatic driving mode), wherein the processor is configured to: perform the autonomous driving function by changing a control coefficient when the weight of the autonomous vehicle is equal to or less than a first predetermined value (Par. [0045] lines 5-7 and Par. [0050] lines 1-4 teaches in a second automatic driving mode, in which the truck tractor is hauling/pulling the trailer, the number of control parameters used for performing the automatic driving control operation is increased (i.e. control coefficients are changed); and Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a (first) predetermined threshold value, the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode (implying control coefficients in the second driving mode are changed when the weight is less than the predetermined threshold and limited when the weight exceeds the predetermined threshold)); perform a portion of the autonomous driving function when the weight of the autonomous vehicle is greater than the first predetermined value and less than a second predetermined value; and deactivate the autonomous driving function when the weight of the autonomous vehicle is greater than the second predetermined value (Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a (first) predetermined threshold value (and is less than the overweight condition predetermined value)), the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode; Par. [0160] lines 1-5 teaches the automatic driving control part detects whether one or more automatic driving limitation conditions are satisfied including an overweight condition (second predetermined value); and Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation)”.
Regarding claim 6, Higashitani discloses all the limitations of claim 1 above, and further discloses “wherein the processor is configured to: classify a grade of weight based on the weight of the autonomous vehicle (Par. [0045] lines 5-7 and Par. [0050] lines 1-4 teaches in a second automatic driving mode, in which the truck tractor is hauling/pulling the trailer, the number of control parameters used for performing the automatic driving control operation is increased (first grade of weight); Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a predetermined threshold value (second grade of weight), the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode; Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition (third grade of weight) is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation; Par. [0065] lines 4-6 the degree of increase of the necessary braking distance varies due to the weight of the trailer (implying the stopping distance is different for each grade of weight))”.
Regarding claim 9, Higashitani discloses all the limitations of claim 1 above, and further discloses “wherein the processor is configured to: perform at least one of lowering a maximum limit speed, increasing a distance from a front vehicle, deactivating a lane changing function, deactivating an overtaking function, or increasing a deceleration based on a road curvature to perform the autonomous driving function limitedly (Par. [0052] lines 6-9 teaches the reduction of the automatic driving performance includes suppression of the vehicle speed, and the suppression of steering angle change and steering speed; and Par. [0125] lines 3-8 teaches the automatic driving control part adjusts the inter-vehicle distance between the truck tractor and the preceding vehicle on the basis of the weight of the trailer, where the inter-vehicle distance is increased as the weight is heavier)”.
Regarding claim 11, Higashitani discloses all the limitations of claim 1 above, and further discloses “where in the processor is configured to: transfer a control authority to a driver or control the autonomous driving function to lower a risk of danger when the weight of the autonomous vehicle is greater than the second predetermined value (Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation)”.
Regarding claim 15, Higashitani discloses “A method for controlling an autonomous vehicle (Abstract line 1 teaches an ECU operating as a vehicle control device), the method comprising: acquiring, by a processor, a weight of the autonomous vehicle in real time (Par. [0038] lines 1-6 teaches a weight sensor detects a weight of load on the trailer, generates weight information of the trailer and transmits the weight information of the trailer to the trailer information transmission device); and providing, by the processor, an autonomous driving function based on the weight of the autonomous vehicle (Par. [0053] lines 1-9 teaches in the structure of the vehicle control device, the hauling determination part receives trailer data including the weight, and when the weight of the trailer exceeds a predetermined threshold value, the automatic driving control part limits the execution of the automatic driving control operation in the second automatic driving mode), wherein providing the autonomous driving function further comprises: when the weight of the vehicle is equal to or less than a first predetermined value, performing the autonomous driving function by changing a control coefficient (Par. [0045] lines 5-7 and Par. [0050] lines 1-4 teaches in a second automatic driving mode, in which the truck tractor is hauling/pulling the trailer, the number of control parameters used for performing the automatic driving control operation is increased (i.e. control coefficients are changed); and Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a (first) predetermined threshold value, the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode (implying control coefficients in the second driving mode are changed when the weight is less than the predetermined threshold and limited when the weight exceeds the predetermined threshold)); when the weight of the vehicle is greater than the first predetermined value and less than a second predetermined value, performing a portion of the autonomous driving function; and when the weight of the vehicle is greater than the second predetermined value, deactivating the autonomous driving function (Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a (first) predetermined threshold value (and is less than the overweight condition predetermined value)), the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode; Par. [0160] lines 1-5 teaches the automatic driving control part detects whether one or more automatic driving limitation conditions are satisfied including an overweight condition (second predetermined value); and Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Higashitani et al. (US 2019/0299947 A1) in view of Pearson et al. (US 2020/0055521 A1).
Regarding claim 2, Higashitani teaches all the limitations of claim 1 above, however Higashitani does not explicitly teach “wherein the processor is configured to: estimate the weight of the autonomous vehicle by measuring a suspension height”.
	From the same field of endeavor, Pearson teaches “wherein the processor is configured to: estimate the weight of the autonomous vehicle by measuring a suspension height (Abstract lines 1-2 teaches methods and apparatus to determine vehicle weight information based on a ride height)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Higashitani to incorporate the teachings of Pearson to have the processor taught by Higashitani estimate the weight of the vehicle using a vehicle ride height as taught by Pearson.
	The motivation for doing so would be to enable calculations of weight associated with each of the wheels (Pearson, Par. [0025] lines 3-5).
Regarding claim 16, Higashitani teaches all the limitations of claim 15 above, however Higashitani does not explicitly teach “wherein acquiring the weight of the autonomous vehicle in real time further comprises: estimating the weight of the autonomous vehicle by measuring a suspension height or a braking distance resulting from a required deceleration of the vehicle”.
	From the same field of endeavor, Pearson teaches “wherein acquiring the weight of the autonomous vehicle in real time further comprises: estimating the weight of the autonomous vehicle by measuring a suspension height (Abstract lines 1-2 teaches methods and apparatus to determine vehicle weight information based on a ride height) or a braking distance resulting from a required deceleration of the vehicle”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Higashitani to incorporate the teachings of Pearson to include in the method taught by Higashitani estimating the weight of the vehicle using a vehicle ride height as taught by Pearson.
	The motivation for doing so would be to enable calculations of weight associated with each of the wheels (Pearson, Par. [0025] lines 3-5).
Regarding claim 19, the combination of Higashitani and Pearson teaches all the limitations of claim 16 above, and further teaches “wherein performing the autonomous driving function further comprises: performing at least one of lowering a maximum limit speed, increasing a distance from a front vehicle, deactivating a lane changing function, deactivating an overtaking function, or increasing a deceleration based on a road curvature (Higashitani, Par. [0052] lines 6-9 teaches the reduction of the automatic driving performance includes suppression of the vehicle speed, and the suppression of steering angle change and steering speed; and Par. [0125] lines 3-8 teaches the automatic driving control part adjusts the inter-vehicle distance between the truck tractor and the preceding vehicle on the basis of the weight of the trailer, where the inter-vehicle distance is increased as the weight is heavier)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665